Citation Nr: 0114990	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  93-16 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty in the Army from November 
1986 to February 1989.  She died in December 1992.  The 
appellant is her widower.  He appealed to the Board of 
Veterans' Appeals (Board) from an April 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama-which denied his claim for service 
connection for the cause of her death.

The Board twice remanded this case to the RO for further 
development and consideration-initially in July 1995 and 
more recently in May 1999.


FINDINGS OF FACT

1.  The veteran died in December 1992, at the age of 27, from 
colon cancer.

2.  The veteran earlier had received treatment while on 
active duty in the military for squamous metaplasia involving 
her cervix; the condition was benign, not malignant, and 
service connection later was established for that benign 
condition affecting her cervix and a noncompensable rating of 
0 percent assigned.

3.  The veteran did not experience any symptoms during 
service or within one year after service attributable to her 
terminal colon cancer.

4.  According to the most probative medical evidence of 
record, the veteran did not initially begin to experience the 
symptoms associated with her terminal colon cancer until, at 
the very earliest, September 1990.

5.  The colon cancer that caused the veteran's death 
initially was manifested more than one year after her service 
in the military had ended and the colon cancer was not caused 
or made worse by her service-connected disability.

6.  The service-connected disability did not contribute 
substantially or materially to the veteran's death.

7.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.


CONCLUSION OF LAW

A disability incurred in or aggravated by the veteran's 
service in the military, or which could be so presumed, 
neither caused nor contributed, substantially or materially, 
nor in any way lent assistance to the condition that led to 
her death. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1310, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1131, 1310; 38 C.F.R. §§ 3.303, 
3.310(a), 3.312(a); see also Allen v. Brown, 7 Vet. App. 439 
(1995).  Malignant cancerous tumors of the colon will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

The veteran died in December 1992, at the age of 27, and her 
certificate of death shows that her cause of death was colon 
cancer of about 1 year duration.  No other conditions were 
listed as either causing or contributing to her death.

The veteran's husband (her widower) alleges that she 
initially developed the fatal colon cancer while on active 
duty in the military-albeit in an early stage, 
and, therefore, that he is entitled to service connection for 
the cause of her death.  He claims the particular type of 
cancer at issue is known to be a "slow growing," insidious 
disease-which usually is dormant, although actually present, 
for quite some time before there are any noticeable symptoms.  
And he believes this occurred with the veteran, thereby 
explaining why her terminal colon cancer was not initially 
diagnosed until a few years after her active duty service in 
the military had ended.  And to support the claim, his 
representative cited some medical treatise evidence in a July 
1993 statement (on VA Form 646) indicating this possibly can 
occur.

None of the doctors, however, who have reviewed the medical 
and other evidence concerning this case have agreed this 
actually occurred in this particular instance.  Most have 
concluded, instead, that the veteran most likely did not have 
colon cancer while on active duty in the military-but 
rather, that she in all likelihood did not initially develop 
it until more than one year after her active duty service 
in the military had ended, and that there is no other medical 
basis, either, for causally relating her terminal colon 
cancer to her military service.  Consequently, the claim for 
service connection for the cause of her death must be denied.  
See, e.g., Velez v. West, 11 Vet. App. 148, 158 (1998).

Michael D. Boggan, M.D., who treated the veteran extensively 
prior to her death, indicated in a March 1993 statement that 
it was his best medical judgment, although a hard one to 
make, that her moderately differentiated adenocarcinoma 
of the colon may have developed "less than six to twelve 
months from the actual onset of [her] symptoms."  And other 
medical records on file pertaining to treatment that she 
received at the HCA Indian Path Medical Center during the 
months immediately preceding her death show that she 
initially complained of experiencing an acute exacerbation of 
her abdominal pain in September 1991.  Her doctors at the 
Indian Path Medical Center eventually determined that her 
increasing abdominal pain was due to her terminal colon 
cancer.  So this, in turn, according to Dr. Boggan's 
statement, means that she did not initially begin to 
experience any symptoms attributable to her colon cancer 
until, at the very earliest, one year prior to that 
treatment-meaning in September 1990.  But that still was 
more than one year after her active duty service in the 
military had ended, which concluded in February 1989 (so 
February 1990 was one year after that).

Another doctor, Ervin A. Hire, M.D., who also treated the 
veteran during the months immediately preceding her death 
indicated in a March 1993 statement that she initially was 
referred to him in September 1991 for evaluation of her 
colon cancer, and that she had extensive colon cancer when 
initially seen and all gross disease was unable to be 
surgically resected, requiring treatment instead by 
chemotherapy.  Dr. Hire also acknowledged that he was 
uncertain just how long the veteran had colon cancer prior to 
the initial diagnosis in September 1991, and that, at times, 
colon cancer can behave in an indolent fashion, and it is 
possible that her cancer had been present for years before it 
was diagnosed.  But Dr. Hire went on to note that other forms 
of colon cancer, especially in a younger patient, can behave 
in a more aggressive fashion and, hence, the time of 
initiation to presentation may be shorter.  So because of 
these uncertainties, Dr. Hire ultimately concluded that, 
in this particular instance, it is just impossible to predict 
the exact length of time that the disease had been present 
before diagnosis.

Due to the medical complexity of this case, particularly 
insofar as how long the veteran had colon cancer prior to her 
death, the RO had a VA physician review the pertinent 
evidence also.  And when responding to the RO's request 
in a January 1996 memorandum, he pointed out that, although 
the veteran received treatment while on active duty in the 
military for squamous metaplasia of the cervix (which 
subsequently was service connected and rated at the 
noncompensable level), it was benign, not a cancerous 
condition attributable to a malignancy.  The VA physician 
went on to note that, squamous epithelium is derived from the 
ectoderm, whereas adenocarcinomas are derived from the 
entoderm, so there was absolutely no relationship of the 
squamous metaplasia treated in service and the veteran's 
adenocarcinoma of the colon.  In further discussing the 
rationale for his opinion, including as it concerns the 
probable date of onset of the veteran's colon cancer, the VA 
physician cited the records of treatment by Dr. Boggan on 
September 24, 1991, reporting a two-week history of abdominal 
symptoms, as well as the report of a September 26, 1991, 
referral consultation by Dr. Hire, indicating that 
"over the past year [the veteran had] had intermittent 
episodes of abdominal pain.  This pain initially was mild, 
but over the past two weeks prior to her admission, the pain 
became very intense."  The VA physician also cited pathology 
reports dated September 25, 1991, from the Indian Path 
Medical Center, and December 4, 1991, from the National 
Institutes of Health (NIH)-both showing poorly 
differentiated adenocarcinoma of the colon that had 
metastasized through the bowel wall and into several lymph 
nodes.  The VA physician also pointed out that NIH is one of 
the best independent expert medical facilities in the U.S.  
Therefore, although the VA physician also conceded that it 
was not possible to state with certainty the date of onset of 
the veteran's colon cancer-noting that opinions on this 
subject often tend to vary based on an individual physician's 
experience and knowledge-the best references to determining 
this are based on the grade of the malignancy.  And in this 
particular case at hand, since the veteran's tumor was 
described by two separate pathologists as poorly 
differentiated, this usually indicates a highly malignant 
tumor which usually grows rapidly and metastasizes early.  
The VA physician further added that his opinion concerning 
the date of onset of the veteran's colon cancer was the same 
as Dr. Boggan's, and the VA physician also indicated that he 
based his opinion on his own personal experience with surgery 
in many cases involving cancer of the colon.  He summarized 
that the veteran's colon cancer appeared to be a very 
aggressively malignant tumor-also noting, however, Dr. 
Hire's record of milder symptoms for about one year prior to 
September 1991, and that it was impossible to be able to 
determine from the record whether they were or could be 
related to the cancer because the details of those symptoms 
were not recorded.  Ultimately, nevertheless, the VA 
physician indicated that he believed the veteran's colon 
cancer probably was not present during service nor during the 
one-year presumptive period after service.  And he said to 
presume that it started at an earlier date would be 
speculation.

In determining whether the veteran's death from colon cancer 
was related to her active duty service in the military, it is 
the responsibility of the Board to weigh the evidence and to 
decide where to give credit and where to withhold the same 
and, in so doing, to accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This 
responsibility is particularly difficult when medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans at 31; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, 
there are legitimate reasons for concluding that her death 
should not be service connected because the preponderance of 
the medical evidence in this case is unfavorable to the 
claim.

An accurate determination of etiology is not a condition 
precedent to granting service connection, nor is "definite 
etiology" or "obvious etiology."  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  However, a doctor's opinion, for 
example, phrased in terms of "may or may not" is an 
insufficient basis for an award of service connection.  
Winsett v. West, 11 Vet. App. 420, 424 (1998).  And the 
medical treatise evidence cited by the veteran's 
representative is substantively the same as that equivocal 
language cited by the Court in Winsett as not sufficient 
grounds to grant service connection because the medical 
treatise evidence merely raises the possibility that the 
veteran's colon cancer was present, albeit in a dormant 
stage, while she was on active duty in the military or 
within one year after service.  That, however, is not 
enough-particularly where, as here, the preponderance of the 
medical evidence of record addressing this dispositive issue 
suggest otherwise.  Dr. Hire indicated that he could not 
render a reliable opinion, either favorable or unfavorable, 
concerning the approximate date the veteran initially 
developed her fatal colon cancer, so Dr. Hire simply 
abstained completely from commenting one way or the other.  
Whereas that was not the case with Dr. Boggan or the VA 
physician-both of whom ultimately concluded, 
albeit one slightly more definitively than the other, that 
the veteran's colon cancer was not initially manifested 
during service, even in its infancy, or even within the one-
year presumptive period after service.  The VA physician also 
indicated the veteran's death was not related to her service-
connected benign squamous metaplasia involving her cervix-
because she had a malignant, cancerous tumor on her colon.  
So there is no basis to grant service connection for the 
cause of her death on any of the possible theories of 
entitlement since, at the very earliest, she did not 
initially begin to experience symptoms associated with her 
fatal colon cancer (namely, the abdominal pain) until 
September 1990, too far removed from service, and there is no 
medical evidence of record otherwise causally linking her 
terminal colon cancer to service or to her service-connected 
disability.

Also, since the veteran's widower-husband is a lay person, as 
is his representative, they do not have the necessary medical 
training and expertise, themselves, to give a probative 
opinion on the determinative issue of medical causation-to 
etiologically link the veteran's death to her military 
service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Hasty v. Brown, 13 Vet. App. 230 
(1999).

In denying the claim for service connection for the cause of 
the veteran's death, the Board is mindful of the recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify the appellant of 
information and evidence that is necessary to substantiate 
the claim.  This law also eliminates the concept of a well-
grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Here, however, it is not necessary to remand this case to the 
RO for consideration of the new law, or to apprise the 
appellant of it, because the RO adjudicated the claim on the 
full merits-as opposed to denying it as not well grounded.  
The RO also apprised the appellant of the reasons and bases 
for the decision in the June 1993 Statement of the Case 
(SOC), and in Supplemental Statements of the Case (SSOCs) 
since issued.  Furthermore, the Board twice remanded this 
case to the RO to obtain additional medical evidence 
supporting the claim-initially in July 1995 and more 
recently in May 1999.  And following the most recent remand, 
the appellant did not respond to the RO's request for 
additional information that was necessary to obtain the 
additional medical evidence not currently of record.  The 
appellant has been given ample opportunity to identify and/or 
submit additional supporting evidence at other times during 
the course of the appeal, too.  So the level of assistance 
mandated by the VCAA has been satisfied to the extent 
possible.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

